Defendant appealed devolutively from a judgment against him for $588.51, with 8 per cent. per annum interest from September 12, 1931, and 15 per cent. on said amount as attorney's fees, with recognition of plaintiff's chattel mortgage on the truck sequestered herein and described in its petition.
The order of appeal was granted in open court November 23, 1932, and return day fixed for December 19th, following. Appeal bond was filed December 13, 1932. The record was not filed in this court, however, until January 5, 1932.
Plaintiff, appellee, filed motion to dismiss the appeal because the transcript in the case was not filed in this court within the delay fixed by law and the rules of this court. There is no suggestion that the failure to file the transcript timely is imputable to either the appellee or the clerk of the lower court. The motion is well taken; and this appeal is dismissed at cost of defendant-appellant.
MILLS, J., recused.